internal_revenue_service stam dollar_figure -ce employer_identification_number legend department of the treasury washington dc contact person telephone number refer reply to t ep ra t4 date aug dear sir or madam this is in response to letters dated may and date and previous correspondence submitted by your authorized representatives on behalf of m and its title holding corporations requesting a ruling on the proper treatment under sec_512 of the internal_revenue_code of certain payments m and its title holding corporations intend to receive in connection with the provision of telecommunications services telecommunications related_services and utility_services m is a group trust of which n is the trustee m’s principal purpose is to act as a medium for the collective investment of the funds of pension profit-sharing and other qualified_benefit trusts in real_estate and real_estate interests m qualifies as a group trust arrangement as described in revrul_81_100 1981_1_cb_326 accordingly m is exempt from federal_income_tax under sec_501 of the code for the funds that equitably belong to its participating trusts that qualify under sec_401 and is exempt under sec_408 for the funds that equitably belong to its participating individual_retirement_accounts that qualify under sec_408 m is subject_to the provisions of sec_502 relating to feeder organizations and sections relating to the tax on unrelated_business_income m is the sole shareholder of each title holding corporation each of which is exempt under sec_501 of the code as an organization described in either sec_501 or sec_501 pek m holds interests in a substantial portfolio of real_estate investments the properties none of which m owns directly all of the properties are owned indirectly through m’s interests in various partnerships limited_liability companies the title holding corporations and other entities the title holding corporations may own one or more properties and in the case of title holding corporations that are described in sec_501 of the code may hold interests in partnerships or limited_liability companies which own the properties no title holding corporation that is described in sec_501 holds any interest in any property through a partnership or limited_liability_company the properties include residential real_estate and commercial real_estate including various shopping centers and mails industrial centers and offices and office complexes all of the properties are held for leasing to tenants the owners of the properties the owners intend to enter into various agreements with independent contractors the service providers under which the service providers are given either exclusive or non-exclusive rights to provide various telecommunications services as defined below to tenants at the properties who wish to subscribe for such services each agreement a telecommunications agreement telecommunications services may include the transmission or provision of multi- channel television services such as basic premium pay-per-view and as technology becomes available video-on-demand television services direct and high speed internet access and data transmission services and video telephone including any communication services deliverable over telephone systems and radio services as well as certain ancillary services including security medical smoke and fire alert and other information retrieval services the telecommunications services may be provided by wire or cable by fiber optic or digital transmission over-the-air transmission including microwave transmission by satellite or by any other means which may become customary and technoiogically feasible in the future the service provider may also provide sometimes at no charge to the owner telecommunications services in common areas of the properties including but not limited to clubhouses and recreational and exercise facilities in most circumstances the service provider will construct provide install operate maintain upgrade and improve the transmission wires and cables amplifiers conduits and related apparatus and equipment electronic or otherwise the communications system that are necessary for the provision of the telecommunications services some portion of the communications system however may include pre-existing wiring or other equipment of the owner that the service provider is granted the right to use and may sometimes be obligated to maintain and or upgrade except for any portion of the communications system which as just described may be owned by the owner the communications system is generally owned by the service provider during the term of the telecommunications agreement and may be removed by the service provider upon the expiration of such agreement in certain circumstances however some or all of the communications system such as internal and underground wiring or equipment may become the property of the owner upon the expiration of the telecommunications agreement either automatically or upon payment ae by the owner and may not be removed by the service provider alternatively the communications system may become the property of the owner within a given time period after the expiration of the agreement as a result of the service provider's failure to exercise its right to remove some or all of the communications system under each of the telecommunications agreements the owner will grant the service provider the rights to use occupy and access those portions of the property necessary to enable the service provider to provide the telecommunications services under the telecommunications agreement the easement rights including rights of use and access to install maintain service operate repair replace upgrade expand and remove the various elements comprising the communications systems rights of access to the property by personnel or representatives of the service provider may be limited to business hours with exceptions made in the event of an emergency and in the case of access to certain parts of the property such as the roof may require prior notice and or consent of the owner in some cases the easement rights will be formally designated as an easement and the easement may or may not be recorded in other cases the easement rights will constitute rights in the nature of an easement but will not be formally designated or legally recordable as such in conjunction with the granting of the easement rights the owner may also grant to the service provider a leasehold or license of a defined space in or on the property to house certain equipment and materials necessary for the provision of the telecommunications services this space may include closet and other floor space for storing transformers and related electrical equipment as weil as rooftop space for the placement of satellite dishes and antennae the owner will be entitled to receive compensation in return for granting the service provider the easement rights and any related leasehold or license rights including the rights to provide telecommunications services at the property the owner will generally be compensated by the service provider under any or a combination of the following payment methods the payment methods’ a owner will receive a fixed percentage or percentages of the gross revenues derived by the service provider from providing telecommunications services to the tenants which percentage s may in certain cases vary depending on the type of telecommunications service provided the number of subscribers for telecommunications services and or the amount of gross_receipts but which percentage s are fixed and determinable under the terms of the telecommunications agreement and are not subject_to the discretion of either of the parties to the telecommunications agreement b owner will receive fixed periodic_payments c owner will receive a flat amount from the service provider for each tenant that subscribes or newly subscribes for the telecommunications services d owner will receive a lump-sum payment due upon entry into the telecommunications agreement or at some other time provided in the agreement which payment amount may be based on the number of units that can be occupied within the property while the payment to the owner is sometimes entitled rent it may also be referred to as a fee a license payment or simply as consideration or compensation in any event the payment is intended to qualify as rents_from_real_property for purposes of sec_512 of the code and such intention may or may not be explicitly stated in the telecommunications agreement in many of the telecommunications agreements the owner will agree to cooperate with the service provider in allowing the service provider to market the telecommunications services to tenants at the properties such cooperation will be limited to passive activities for instance the owner may be required to provide new residents or applicants for residency with marketing materials and service order forms provided by the service provider the promotional materiais include the promotional materials among the owner’s own promotional kits or packages relating to the property allow the service provider to display and replenish its promotional materials in the leasing office or other agreed upon location at the property give the service provider notice of any changes in tenancies at the property and the names and addresses of new tenants and allow the service provider access to the common or lobby areas or recreational or meeting rooms at the property or such other agreed upon space so that the service provider may hold informational and marketing sessions relating to the telecommunications services and providing any reasonable assistance relating thereto the owner is not required under the terms of a telecommunications agreement to engage in any more than passive marketing activities similar to the types just described tenants at the properties will generally be furnished with certain utility_services including electricity heat light water sewer and gas the utility_services all of the utility_services will be usual and customary in the geographic market in which the properties are located the utility_services may be separately metered and or sub- metered for particular tenants the owner typically will pay a utility provider directly for the utility_services and then charge its tenants for those services the charges to the tenant will generally be consistent with current market rates in the geographical location of the properties and at industrial commercial or business properties the charges to a tenant may include an extra fee for overtime usage that is usage beyond customary business hours or excessive usage based on the nature of the tenant's activities the owner will retain the difference between the price it charges its tenants and the amount it owes the utility provider for the utility_services which may result in a profit to the owner the charge to the tenants may be a component of the rent payable to the owner or may be separately_stated in certain cases the owner may be the provider of the utility_services and will charge the tenants directly for those utility_services at a price that exceeds the cost of such utility_services to the owner such will be the case for example if the property is equipped with its own emergency electricity generator or backup power source 3y1 the following representations have been made m qualifies as a group trust arrangement that meets the requirements of revrul_81_100 not more than of the total rents under each telecommunications agreement is attributable to personal_property as provided in sec_512 of the code and sec_1_512_b_-1 of the income_tax regulations none of the payments received under any of the payment methods described in this ruling_request will depend in whole or in part on the income or profits derived by any person from the properties or the easement rights but may be based on a fixed percentage or percentages of receipts or sales within the meaning of sec_512 of the code and sec_1_512_b_-1 of the regulations and the owners will not engage in any marketing promotional or advertising activities relating to any telecommunications services other than marketing activities similar to the types described above sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations and trusts exempt from federal_income_tax under sec_501 a sec_512 of the code provides in relevant part that the term unrelated business taxable income’ is defined as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business subject_to the modifications provided in sec_512 sec_512 of the code provides that unrelated_business_taxable_income shall not include amounts which constitute rents_from_real_property and rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease provided that percent or less of the total rent received or accrued under the lease is attributable to the personal_property see sec_512 of the code and sec_1_512_b_-1 of the regulations and the amount of rent does not depend in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of receipts or sales see sec_512 of the code and sec_1_512_b_-1 of the regulations sec_1_512_b_-1 of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 of the code shall be determined by all the facts and circumstances of each case for example if a payment termed rent by the parties is in fact a return of profits by a person operating the property for the benefit of the tax-exempt_organization or is a share of the profits a4 retained by such organization as a partner or joint venturer such payment is not within the modification for rents provided in sec_512 sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the occupant’s convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in any office building etc are generally rent from real_property sec_512 of the code and sec_1_512_c_-1 of the regulations provide that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in sec_512 include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income revrul_67_218 1967_2_cb_213 provides that income from the lease of a pipeline system consisting of right-of-way interests in land pipelines buried in the ground pumping stations equipment and other appurtenant property constitutes rent from real_property including personal_property leased with the real_property within the meaning of sec_512 of the code because the basic component to the pipeline system ie the easement giving right-of-way interest in land constitutes real_property revrul_67_218 establishes that an easement giving right-of-way interests in land constitutes real_property the leasing of which can give rise to rents_from_real_property within the meaning of sec_512 of the code the easement rights granted under the telecommunications agreements are directly analogous to the right-of-way interests in land addressed in revrul_67_218 the telecommunications agreements establish rights to use occupy and access the properties which like the land in revrul_67_218 constitute real_property accordingly payments that an owner receives under the telecommunications agreements in consideration of the easement rights constitute rents_from_real_property within the meaning of sec_512 in addition to the extent an owner grants a leasehold or license of a defined space in or on the property to house certain equipment and materials as described above payments to the owners for the use or right to use such space constitute rents_from_real_property within the meaning of sec_512 since the space subject_to the lease or license i sec_39 real_property sec_512 of the code and sec_1_512_c_-1 of the regulations provide that in computing unrelated_business_taxable_income a member of a partnership shall include subject_to the exceptions provided in sec_512 its share of the partnership's income from an unrelated_trade_or_business accordingly to the extent m or a title holding corporation described in sec_501 does not receive the income from a telecommunications agreement directly as an owner but rather receives its allocable share of such income through a partnership or limited_liability_company that is the direct owner of the property the character of the income as rents_from_real_property within the meaning of sec_512 flows through from the partnership or limited_liability_company to m or the title holding corporation thus i m's share of any income derived under a telecommunications agreement by any partnership or limited_liability_company in which m is a partner or member will qualify as rents_from_real_property within the meaning of sec_512 and ii each title holding corporation’s share of any income derived under a telecommunications agreement by any partnership or limited_liability_company in which such title holding corporation is a partner or member as well as any income derived directly by a title holding corporation under a telecommunications agreement will qualify as rents_from_real_property within the meaning of sec_512 sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant do not constitute rent from real_property it further provides however that i services are considered rendered to the occupant if they are primarily for the occupant's convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy and ii the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant because heat and light are specifically excluded from treatment as services rendered to the occupant their provision does not affect the characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 of the code additionally any income derived by the owners in connection with the provision of heat and light is not services income but is includable in rents_from_real_property within the meaning of sec_512 whether or not the charges for heat and light are separately_stated or are incorporated into a tenant's rental obligations electricity water sewer and gas are substantially_similar to those services which under sec_1_512_b_-1 of the regulations are not considered rendered to the occupant these services like the services listed in the regulations section are essential to the operation of the properties and thus are not primarily rendered for the convenience of the tenants they are also customarily rendered in connection with the rental of property moreover since heat and light are not services that are rendered to the occupant it follows that electricity and gas which are generally necessary for the generation of heat and light also are not services that are rendered to the occupant accordingly the provision of electricity water sewer and gas service does not affect the ad characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 of the code further any income derived by the owners in connection with the provision of electricity water sewer and gas service is not service income but is includabie in rents_from_real_property within the meaning of sec_512 of the code whether or not the charges for electricity water sewer or gas service are separately_stated or are incorporated into the tenant's rental obligations for the same reasons listed above in connection with the analysis of the telecommunications services to the extent m or a title holding corporation described in sec_501 of the code does not receive the income from the provision of a utility service directly as owner but rather receives its allocable share of such income through a partnership or limited_liability_company that is the direct owner of the property the character of the income as rents_from_real_property within the meaning of sec_512 flows through from the partnership or limited_liability_company to m or the title holding corporation see sec_512 and sec_1_512_c_-1 of the regulations based on the facts and information submitted and the representations made we conclude that m's share of any income derived under a telecommunications agreement by any partnership or limited_liability_company in which m is a partner or member will qualify as rents_from_real_property within the meaning of sec_512 of the code any income derived directly by a title holding corporation under-a telecommunications agreement and each title holding corporation’s share of any income derived under a telecommunications agreement by any partnership or limited_liability_company in which such title holding corporation is a partner or member will qualify as rents_from_real_property within the meaning of sec_512 of the code m's share of any income derived by any partnership or limited_liability_company in which m is a partner or member in connection with the provision of utility_services will qualify as rents_from_real_property within the meaning of sec_512 of the code and the provision of the utility_services to tenants of the properties will not cause m's share of any otherwise qualified amounts to be excluded as rents_from_real_property within the meaning of sec_512 and sec_4 any income derived directly by a title holding corporation in connection with the provision of utility_services and each title holding corporation’s share of any income derived by any partnership or limited_liability_company in which such title holding corporation is a partner or member in connection with the provision of utility_services will qualify as rents_from_real_property within the meaning of sec_512 of the code and the provision of the utility_services to tenants of the properties will not cause a title holding corporation’s direct receipt of or share of any otherwise qualified amounts to be excluded as rents_from_real_property within the meaning of sec_512 rulings and are limited and apply only with respect to telecommunications agreements having terms and provisions which are similar in all material respects to the corresponding terms and provisions described above neither of such rulings may be relied upon with respect to and no inference shall be drawn with respect to the proper treatment under sec_512 of the code of payments made under any other telecommunications agreement except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives you should keep a copy of this letter in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact the person whose name and telephone number appear in the heading of this letter sincerely alan pipkin manager employee_plans technical group tax_exempt_and_government_entities_division d
